EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of our report dated May26, 2006 relating to the financial statements, which appears in PacifiCorp's Transition Report on Form10-K for the period from April1, 2006 to December31, 2006. We also consent to the reference to us under the heading “Experts” in such Registration Statement. PricewaterhouseCoopers LLP Portland, Oregon January8, 2008
